DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group I invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 09/22/2022.
Applicant's election with traverse of claims 12-31 in the reply filed on 09/22/2022 is acknowledged.  The traversal is on the ground(s) that “[n]o undue burden on the Examiner to consider all claims in the single application”.  This is not found persuasive because this application contains distinct inventions:
Group I.        		Claims 1-11, drawn to a product, a semiconductor structure,
                     		classified in class: H01L 29/1095, 0607, 0649, 0696, 0843, 0865-0869;
                     		H01L29/7824, 7841, 4238, 7725, 775, 778, 7833-7836, 8615, 78624;
Group II and Group III.  Claims 12-20 and claims 21-31, drawn to a process, a method for
                                      Manufacturing a semiconductor structure, classified in class:
                      		H01L21/823412, 823481, 041, 0415, 302, 304-3046, 31116;
                      		H01L 29/66636, 66643, 66651, 66681, 66696, 66659.
The inventions are distinct, each from the other because of the following reasons:
Inventions of Group II and Group I are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the product of Group I invention as claimed can be made by another and materially different process from that of Group II invention, namely one in which forming two trenches to define a body region between the trenches; and forming a first doping region to tie the body region in one of the lateral regions are not required, and a body region and a first doping region to tie the body region can be formed by a different method (e.g., an implantation process to define a body region between the two active regions; forming a first doping region to tie the body region outside the lateral regions).
Further, the process of Group III invention as claimed can be used to make another and materially different product from that of Group I invention, namely one in which a semiconductor structure comprising a substrate assembly and a semiconductor device is not required, and a method for manufacturing structure of Group III can produce an intermediate semiconductor structure comprising a substrate assembly but without a semiconductor device.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search strategies or search queries). The search fields as a whole are not co-extensive for the device and method inventions. Specifically, the method inventions require additional filed of search in the method specific groups, e.g., H01L21/823412, 823481, 041, 0415, 302, 304-3046, 30625, 31055, 31116.
Because the inventions of Group I and Groups II and III are independent or distinct for the reasons given above and there would be serious burden on the examiner if restriction is not required because the inventions have acquired searching different classes/subclasses in view of their different classification, restriction for examination purposes as indicated is proper.
The requirement is still deemed proper and is therefore made FINAL.
Claim Objections
Claims 21-31 are objected to because of the following informalities:
Claim 21 recites limitation “the substrate assembly” (line 4) that lacks explicit antecedent basis in the claim. The claim 21 should be amended to recite “a substrate assembly”.
Claim 27 recites limitation “the semiconductor device” (line 1) that lacks explicit antecedent basis in the claim. The claim 27 should be amended to recite “a semiconductor device”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 27 recites “two of the butted bodies”.  There is insufficient antecedent basis for this limitation in the claim because it is unclear whether “two of the butted bodies” relates back to “a butted body” (line 5 of claim 21) or to set forth additional butted bodies.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 18-22 and 28-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2006/0049467 to Lim et al. (hereinafter Lim).
With respect to Claim 18, Lim discloses a method for manufacturing a semiconductor structure (e.g., body-tied-to-source MOSFETs) (Lim, Figs. 3-10, ¶0002, ¶0015-¶0019, ¶0037-¶0062), comprising:
       providing a substrate assembly (e.g., SOI substrate 11/12) (Lim, Fig. 3, ¶0037, ¶0044-¶0045) with a semiconductor layer (13) formed thereon, the semiconductor layer (13) having two lateral regions (e.g., for the source region 31A and the drain region 32A) and a body region (13A) (Lim, Figs. 5-10, ¶0038, ¶0053-¶0056) defined between the lateral regions;
       forming a first doping area (e.g., P-type doped region 25) (Lim, Figs. 6-7, ¶0050-¶0051) in one of the lateral regions (e.g., for the source region 31A); and
       forming two second doping areas (e.g., the N-type source region 31A and the N-type drain region 32A) (Lim, Figs. 8-9, ¶0052-¶0056) respectively in the lateral regions, the second doping areas (31A/32A) having a conductivity type (e.g., N-type) (Lim, Figs. 8-9, ¶0054-¶0056) different from a conductivity type (e.g., P-type) of the first doping area (25) so as to permit the body region (13A) to be tied to one (e.g., the source region 31A) of the second doping areas through the first doping area (25).
Regarding claim 19, Lim discloses the method of claim 18. Further, Lim discloses the method, wherein the substrate assembly (11/12) (Lim, Fig. 3, ¶0037, ¶0044-¶0045) includes an insulating layer (12) on which the semiconductor layer (13) is formed.
Regarding claim 20, Lim discloses the method of claim 18. Further, Lim discloses the method, wherein the first doping area (25) (Lim, Fig. 3, ¶0036, ¶0061-¶0062) is located between the insulating layer (12) and the one (31A) of the second doping areas (31A/32A), and has a junction with the body region (13A) so as to permit the body region to be tied to the one of the second doping areas (e.g., body-tied-to-source MOSFETs) through the first doping area (25).
With respect to Claim 21, Lim discloses a method for manufacturing a semiconductor structure (e.g., body-tied-to-source MOSFETs) (Lim, Figs. 3-10, ¶0002, ¶0015-¶0019, ¶0037-¶0062), comprising:
      forming a body region (13A) (Lim, Figs. 7-9, ¶0051-¶0056) and two active regions (31A/32A), the active regions being disposed at two opposite sides of the body region (13A), and both having a first type conductivity (N-type), the body region (13A) and the active regions (31A/32A) together occupying a surface region of the substrate assembly (11/12/13); and
       forming a butted body (e.g., P-type doped region 25) (Lim, Figs. 6-7, ¶0050-¶0051) which has a second type conductivity (P-type) different from the first type conductivity (N-type), and which is located on the surface region of the substrate assembly (11/12/13) so as to permit the body region (13A) to be tied (e.g., body-tied-to-source MOSFETs) to one (e.g., the source region 31A) (Lim, Fig. 3, ¶0036, ¶0061-¶0062) of the active regions through the butted body (25).
Regarding claim 22, Lim discloses the method of claim 21. Further, Lim discloses the method, wherein the substrate assembly (11/12) (Lim, Fig. 3, ¶0037, ¶0044-¶0045) includes an insulating layer (12),  and the butted body (25) is located between the insulating layer (12) and the one (31A) of the active regions and has a junction with the body region (13A) so as to permit the body region to be tied (e.g., body-tied-to-source MOSFETs) (Lim, Fig. 3, ¶0036, ¶0061-¶0062) to the one of the active regions through the butted body.
Regarding claim 28, Lim discloses the method of claim 21. Further, Lim discloses the method, wherein the body region (13A) has an impurity of the second type conductivity (e.g., P-type) in a lower concentration than that of the butted body (e.g., highly doped P-type region 25) (Lim, Figs. 6-7, ¶0050-¶0051).
Regarding claim 29, Lim discloses the method of claim 21. Further, Lim discloses the method, wherein both the active regions (31A/32A) (Lim, Fig. 9, ¶0053-¶0056) have an n-type conductivity, and the butted body (25) (Lim, Fig. 9, ¶0050) has a p-type conductivity.
Regarding claim 30, Lim discloses the method of claim 21. Further, Lim discloses the method, wherein both the active regions (31A/32A) (Lim, Fig. 9, ¶0055, ¶0050) have a p-type conductivity, and the butted body has an n-type conductivity.
Regarding claim 31, Lim discloses the method of claim 21. Further, Lim discloses the method, further comprising: forming a gate stack (16/15/14) (Lim, Fig. 9, ¶0039, ¶0053) on the body region (13A) opposite to the substrate assembly (11/12/13).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-16, 23-24, and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0049467 to Lim in view of Johnson et al. (US 2012/0112280, hereinafter Johnson).
With respect to Claim 12, Lim discloses a method for manufacturing a semiconductor structure (e.g., body-tied-to-source MOSFETs) (Lim, Figs. 3-10, ¶0002, ¶0015-¶0019, ¶0037-¶0062), comprising:
       providing a substrate assembly (e.g., SOI substrate 11/12) (Lim, Fig. 3, ¶0037, ¶0044-¶0045) with a semiconductor layer (13) formed thereon,
        forming two trenches (27 and 28) (Lim, Figs. 7-9, ¶0051) in the semiconductor layer (13) so as to define a body region (13A) (Lim, Figs. 7-9, ¶0053) between the trenches (27 and 28);
       forming a butted body (e.g., P-type doped region 25) (Lim, Figs. 6-7, ¶0050-¶0051); and
       forming two semiconductor features (31A and 32A) (Lim, Figs. 8-9, ¶0052-¶0053) respectively in the trenches (27 and 28), both the semiconductor features (31A and 32A) having a conductivity type (e.g., N-type) (Lim, Figs. 8-9, ¶0054-¶0056) different from a conductivity type (P-type) of the butted body (25) so as to permit the body region (13A) to be tied (e.g., body-tied-to-source MOSFETs) to one of the semiconductor features (31A) through the butted body (25).
	Further, Lim does not specifically disclose forming a butted body in one of the trenches.
However, Johnson teaches forming butted SOI junction isolation FET transistor (Johnson, Figs. 3-6, ¶0001, ¶0016-¶0029, ¶0039), wherein a P-type epitaxial region (160) is formed in the trench (150) and having a doping concentration the same as a body region (105). Further, the source/drain regions (165) (Johnson, Figs. 3-6, ¶0028-¶0029) are formed in the trenches (150) and having a conductivity type (e.g., N-type for NFET) different from a conductivity type (P-type) of the P-type epitaxial region (160). The transistors of Johnson include butted SOI junction isolation structures (Johnson, Figs. 5-6, ¶0039) by forming epitaxial layers having different conductivity types in the trenches, wherein the butted SOI junction isolation FET transistors are scalable without short channel effects while maintaining excellent electrical isolation between bodies of adjacent FETs.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Lim by forming epitaxial layers having different conductivity types in the trenches as taught by Johnson to have the method, wherein a butted body in one of the trenches in order to provide improved butted SOI junction isolation FETs that are scalable without short channel effects while maintaining excellent electrical isolation between bodies of adjacent FETs (Johnson, ¶0001, ¶0016, ¶0039).
Regarding claim 13, Lim in view of Johnson discloses the method of claim 12. Further, Lim discloses the method, wherein the substrate assembly (11/12) (Lim, Fig. 3, ¶0037, ¶0044-¶0045) further includes a substrate (11) and an insulating layer (12) formed between the substrate (11) and the semiconductor layer (13).
Regarding claim 14, Lim in view of Johnson discloses the method of claim 13. Further, Lim discloses the method, wherein the butted body (25) (Lim, Fig. 3, ¶0036, ¶0061-¶0062) is formed between the insulating layer (12) and the one (31A) of the semiconductor features (31A/32A), and has a junction with the body region (13A) so as to permit the body region to be tied to the one of the semiconductor features (31A/32A) (e.g., body-tied-to-source MOSFETs) through the butted body (25).
Regarding claim 15, Lim in view of Johnson discloses the method of claim 13. Further, Lim discloses the method, wherein at least one of the two trenches (27 and 28) (Lim, Figs. 7-9, ¶0051) is formed by etching the semiconductor layer (13) to leave on the insulating layer (12) a film (e.g., a portion of the doped region 25) which serves as a lower buffer layer, but does not specifically disclose that the butted body being formed to overlie the lower buffer layer in the at least one of the trenches. However, Johnson teaches etching the semiconductor layer (105) (Johnson, Figs. 2-3, ¶0023-¶0026) to leave on the insulating layer (115) a film (e.g., a region 151 of the silicon layer 105 under the trench 150) which serves as a lower buffer layer (e.g., the doped buffer layer 155), and forming the P-type epitaxial region (160) (Johnson, Figs. 4-6, ¶0027-¶0029) in the trench (150) on the doped buffer layer (155) and having a doping concentration the same as a body region (105).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the method of Lim/Johnson by forming epitaxial layers having different conductivity types in the trenches on the doped buffer layer as taught by Johnson to have the method, wherein the butted body being formed to overlie the lower buffer layer in the at least one of the trench in order to provide improved butted SOI junction isolation FETs that are scalable without short channel effects while maintaining excellent electrical isolation between bodies of adjacent FETs (Johnson, ¶0001, ¶0016, ¶0039).
Regarding claim 16, Lim in view of Johnson discloses the method of claim 12. Further, Lim does not specifically disclose that two of the butted bodies are respectively formed in the trenches so as to permit the body region to be tied to each of the semiconductor features through a respective one of the butted bodies. However, Johnson teaches forming the P-type epitaxial regions (160) in the trenches (150) and having a doping concentration the same as a body region (105), and the source/drain regions (165) (Johnson, Figs. 3-6, ¶0028-¶0029) in the trenches (150) on the P-type epitaxial regions (160) so as to permit the body region (105) to be tied to each of the source/drain regions (165) through a respective one of the P-type epitaxial regions (160). The transistors of Johnson include butted SOI junction isolation structures (Johnson, Figs. 5-6, ¶0039) by forming epitaxial layers having different conductivity types in the trenches, wherein the butted SOI junction isolation FET transistors are scalable without short channel effects while maintaining excellent electrical isolation between bodies of adjacent FETs.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the method of Lim/Johnson by forming epitaxial layers having different conductivity types in the trenches on both sides of the body region as taught by Johnson to have the method, wherein two of the butted bodies are respectively formed in the trenches so as to permit the body region to be tied to each of the semiconductor features through a respective one of the butted bodies in order to provide improved butted SOI junction isolation FETs that are scalable without short channel effects while maintaining excellent electrical isolation between bodies of adjacent FETs (Johnson, ¶0001, ¶0016, ¶0039).
Regarding claim 23, Lim discloses the method of claim 21. Further, Lim does not specifically disclose that a thickness of the one of the active regions ranges from 50% to 95% of a thickness of the body region. However, Johnson teaches that a thickness of the body region corresponds to the thickness of the silicon layer (105) (Johnson, Figs. 3-6, ¶0020) having a thickness T1 between 40 nm and 100 nm, and a thickness T4 of the one of the source/drain regions (165) (Johnson, Figs. 3-6, ¶0028) is between 30 and 50 nm.
Thus, a person of ordinary skill in the art would recognize that with a thickness of the one of the active regions of 30 nm and a thickness of the body region of 40 nm, a thickness of the one of the active regions ranges would be 75% of a thickness of the body region that is in a range from 50% to 95%.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the method of Lim by forming the body region and epitaxial layers having specific thicknesses as taught by Johnson to have the method, wherein a thickness of the one of the active regions ranges from 50% to 95% of a thickness of the body region in order to provide improved butted SOI junction isolation FETs that are scalable without short channel effects while maintaining excellent electrical isolation between bodies of adjacent FETs (Johnson, ¶0001, ¶0016, ¶0039).
Regarding claim 24, Lim discloses the method of claim 22. Further, Lim does not specifically disclose that the method, further comprising, forming a lower buffer layer between the insulating layer and the butted body. However, Johnson teaches forming a doped layer (155) (Johnson, Figs. 3-6, ¶0023-¶0026) between the insulating layer (115) and the P-type epitaxial layer (160) connected to the P-type body region (105). The transistors of Johnson include butted SOI junction isolation structures (Johnson, Figs. 5-6, ¶0039) by forming epitaxial layers (160/165) having different conductivity types in the trenches, wherein the butted SOI junction isolation FET transistors are scalable without short channel effects while maintaining excellent electrical isolation between bodies of adjacent FETs.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the method of Lim by forming epitaxial layers having different conductivity types in the trenches on the doped region formed between the insulating layer and the epitaxial layers as taught by Johnson, wherein the doped region on the insulating layer functions as a buffer layer to have the method, further comprising, forming a lower buffer layer between the insulating layer and the butted body in order to provide improved butted SOI junction isolation FETs that are scalable without short channel effects while maintaining excellent electrical isolation between bodies of adjacent FETs (Johnson, ¶0001, ¶0016, ¶0039).
Regarding claim 26, Lim discloses the method of claim 21. Further, Lim does not specifically disclose that a thickness of the butted body ranges from 5% to 50% of a thickness of the body region. However, Johnson teaches that a thickness of the body region corresponds to the thickness of the silicon layer (105) (Johnson, Figs. 3-6, ¶0020) having a thickness T1 between 40 nm and 100 nm, and a thickness T3 of the one of the P -type epitaxial regions (160) (Johnson, Figs. 3-6, ¶0027) is between 10 and 20 nm.
Thus, a person of ordinary skill in the art would recognize that with a thickness of the butted body of 10 nm and a thickness of the body region of 40 nm, a thickness of the butted body would be 25% of a thickness of the body region that is in a range from 5% to 50%.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the method of Lim by forming the body region and epitaxial layers having specific thicknesses as taught by Johnson to have the method, wherein a thickness of the butted body ranges from 5% to 50% of a thickness of the body region in order to provide improved butted SOI junction isolation FETs that are scalable without short channel effects while maintaining excellent electrical isolation between bodies of adjacent FETs (Johnson, ¶0001, ¶0016, ¶0039).
Regarding claim 27, Lim discloses the method of claim 21. Further, Lim does not specifically disclose that the semiconductor device includes two of the butted bodies each of which is located to permit the body region to be tied to a respective one of the active regions. However, Johnson teaches forming two P-type epitaxial regions (160) in two trenches (150) and having a doping concentration the same as a body region (105), and two source/drain regions (165) (Johnson, Figs. 3-6, ¶0028-¶0029) in the trenches (150) on the two P-type epitaxial regions (160), respectively, so as to permit the body region (105) to be tied to each of the two source/drain regions (165) through a respective one of the two P-type epitaxial regions (160). The transistors of Johnson include butted SOI junction isolation structures (Johnson, Figs. 5-6, ¶0039) by forming epitaxial layers having different conductivity types in the trenches, wherein the butted SOI junction isolation FET transistors are scalable without short channel effects while maintaining excellent electrical isolation between bodies of adjacent FETs.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the method of Lim by forming epitaxial layers having different conductivity types in the trenches on both sides of the body region as taught by Johnson to have the method, wherein the semiconductor device includes two of the butted bodies each of which is located to permit the body region to be tied to a respective one of the active regions in order to provide improved butted SOI junction isolation FETs that are scalable without short channel effects while maintaining excellent electrical isolation between bodies of adjacent FETs (Johnson, ¶0001, ¶0016, ¶0039).
Claims 17 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0049467 to Lim in view of Johnson (US 2012/0112280) as applied to claim 12 (claim 24), and further in view of Murthy et al. (US patent No. 8,901,537, hereinafter Murthy).
Regarding claim 17, Lim in view of Johnson discloses the method of claim 12. Further, Lim does not specifically disclose that the method, further comprising, before forming the semiconductor features, forming an upper buffer layer over the butted body such that after the semiconductor features are formed, the upper buffer layer is sandwiched between the butted body and the one of the semiconductor features. However, Murthy teaches forming MOS transistor having the source/drain regions including a thin buffer layer (e.g., between the source/drain regions 318/320 and the source/drain cap layer 317/319) (Murphy, Fig. 3G, Col. 3, lines 56-67; Col. 4, lines 1-32; Col. 11, lines 29-67; Col. 12, lines 1-47) used as an interfacial layer to the underlying substrate material or as an interfacial layer for the doped silicon germanium layer to inhibit misfit dislocation and to form the source/drain regions with reduced resistance. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the method of Lim/Johnson by forming a thin buffer layer as an interfacial layer between adjacent doped epitaxial layers as taught by Murphy to have the method, further comprising, before forming the semiconductor features, forming an upper buffer layer over the butted body such that after the semiconductor features are formed, the upper buffer layer is sandwiched between the butted body and the one of the semiconductor features in order to inhibit misfit dislocation and to form the source/drain regions with reduced resistance (Murphy, Col. 2, lines 24-46; Col. 3, lines 56-60; Col. 11, lines 51-62).
Regarding claim 25, Lim in view of Johnson discloses the method of claim 24. Further, Lim does not specifically disclose the method, further comprising, (1) forming an upper buffer layer located between the butted body and the one of the active regions, (2) a thickness of a stack composed of the butted body, the lower buffer layer, and the upper buffer layer ranging from 5% to 50% of a thickness of the body region.
Regarding (1), Murthy teaches forming MOS transistor having the source/drain regions including a thin buffer layer (e.g., between the source/drain regions 318/320 and the source/drain cap layer 317/319) (Murphy, Fig. 3G, Col. 3, lines 56-67; Col. 4, lines 1-32; Col. 11, lines 29-67; Col. 12, lines 1-47) used as an interfacial layer for the doped silicon germanium layer to inhibit misfit dislocation and to form the source/drain regions with reduced resistance. The thickness of the thin buffer layer (Murphy, Figs. 3F-3G, Col. 4, lines 27-32) is between 3 nm and 12 nm.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the method of Lim/Johnson by forming a thin buffer layer as an interfacial layer between adjacent doped epitaxial layers as taught by Murphy to have the method, further comprising, forming an upper buffer layer located between the butted body and the one of the active regions in order to inhibit misfit dislocation and to form the source/drain regions with reduced resistance (Murphy, Col. 2, lines 24-46; Col. 3, lines 56-60; Col. 11, lines 51-62).
Regarding (2), Johnson teaches that a thickness of the body region corresponds to the thickness of the silicon layer (105) (Johnson, Figs. 3-6, ¶0020) having a thickness T1 between 40 nm and 100 nm, a thickness T2 of the lower buffer layer (155) (Johnson, Figs. 3-6, ¶0023) is 10-20 nm, and  a thickness T3 of the one of the P-type epitaxial layer (160) (Johnson, Figs. 3-6, ¶0027) is between 10 and 20 nm.
Thus, a person of ordinary skill in the art would recognize that with a thickness of each of the lower and upper buffer layers of 10 nm, and the butted body of 20 nm, and a thickness of the body region of 100 nm, a thickness of a stack composed of the butted body, the lower buffer layer, and the upper buffer layer would be 40 nm that is 40 % of a thickness of the body region.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the method of Lim/Johnson/Murphy by forming the body region and epitaxial layers having specific thicknesses as taught by Johnson, wherein a thin buffer layer has a specific thickness as taught by Murphy to have the method, wherein a thickness of a stack composed of the butted body, the lower buffer layer, and the upper buffer layer ranging from 5% to 50% of a thickness of the body region in order to provide improved butted SOI junction isolation FETs that are scalable without short channel effects while maintaining excellent electrical isolation between bodies of adjacent FETs; and to form the source/drain regions with reduced resistance (Johnson, ¶0001, ¶0016, ¶0039; Murphy, Col. 2, lines 24-46; Col. 3, lines 56-60; Col. 11, lines 51-62).
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIA GONDARENKO whose telephone number is (571)272-2284. The examiner can normally be reached 9:30 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NATALIA A GONDARENKO/Primary Examiner, Art Unit 2891